Title: To Thomas Jefferson from James Warren, 5 September 1801
From: Warren, James
To: Jefferson, Thomas


Sir,
Plymouth (Mass) Sep: 5th. 1801.
I did myself the honour to write to you, under date of May 31st. last, and to cover a letter of compliment and congratulation from Mrs Warren, who has taken a large share in the joy and triumph of the second, as she did in the first revolution in this country.—But such are the prevailing complaints of frauds in the Post-Offices that I cannot calculate with any certainty of its reaching you.—My design was to give you some information of the state of parties here, & of political objects that might possibly be useful.—
I did not intend again very soon to trouble you with another letter, lest I should be thought intrusive & officious:—but my local situation seems to impose it as a duty to you and the publick, to represent to you the character and conduct of the Collector of this port.—Naturally indolent and incapable of business a considerable paternal inheritance did not preserve a family he then had, from becoming objects of charity, which induced me to procure for him before the general constitution, the Naval Office of this port.—an office of little consequence, but of some little emolument.—With watching and management, this small business was tolerably executed, but not without complaint.—
This office brought him under a rule established by President Washington, (with very good intentions, but very erroneous in the general application) and he was appointed the Collector &c. of this port.—Every body wondered, but the celebrity of the then President, hushed into silence the ridicule attached to the appointment.—His particular connections, some of them the principal importers, step’d in and assisted in the execution of the office, to save him, and as is generally supposed their own interest.—
A dupe to party, his officious servility preserved him in office during the imperious circumstances of the last administration, while it is the general opinion prevailing here (and I have good reason to suppose it well-founded) that more goods are run in this district than in any other in the State.—
I will not trouble you with details of his mismanagement—the instances are numerous and well-known here;—nor will you expect me to come forward with formal evidences to prove his deliquency.—It is sufficient to state to you the universal expectation, that he would be immediately dismissed from office.—His own party have been alarmed, and while they abuse Mr Gallatin every day in the grossest manner, have had (I am told,) the impudence, to write to him in his favour.—
I know that the unsullied reputation, activity and adroitness for business, of my son Henry Warren, has engaged the public opinion to mark him out as a very suitable person for an office of importance, and that the publick mind and conversation in the district of this port, have pointed to him, as the successor to the present Collector here.

But be assured, Sir, the publick good is my sole object, and that no personal views, or private interest ever did, or ever shall lead me so far to a dereliction of a boasted trait in my character, as to misrepresent characters and facts, to any person to whom I profess personal regards, and certainly not to you.—
I have the honor to be, with the greatest esteem and respect, Your obedient, Humble Servant.
Jas: Warren
